Exhibit CONSENT OF INDEPENDENT AUDITORS We consent to the use in this Amendment No.2 to Registration Statement No. 333-194106 on Form S-11 of ETRE REIT, LLC of our report dated February 21, 2014 related to the statement of revenue and certain operating expenses of 1201 Connecticut Ave, NW (which report expresses an unmodified opinion and includes an emphasis-of-matter paragraph referring to the purpose and basis of presentation of the Statement) appearing in the Prospectus, which is part of such Registration Statement, and to the reference to us under the heading "Experts" in such Prospectus. /s/ Deloitte &
